MEMORANDUM **
Roger and Monique Romero appeal pro se from the district court’s judgment dismissing without prejudice their action for failure to comply with Rule 8 of the Federal Rules of Civil Procedure. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion, McHenry v. Renne, 84 F.3d 1172, 1178-79 (9th Cir.1996), and we affirm.
*569The district court did not abuse its discretion by dismissing the action for violation of Rule 8 because the complaint failed to allege sufficient facts to support federal jurisdiction or any federal claim for relief. See Fed.R.Civ.P. 8(a) (stating that a complaint must contain a “short and plain statement” of the grounds for the court’s jurisdiction and the claims for relief); McHenry, 84 F.3d at 1178-79 (concluding that a court may dismiss an action for noncompliance with Rule 8 after considering less drastic alternatives).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.